— In a matrimonial action, the defendant husband appeals as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Collins, J.), dated March 26, 1985, as awarded the plaintiff wife $800 per month for temporary maintenance and child support.
Order modified by deleting therefrom the words: "The defendant is directed to pay to the plaintiff pendente lite the sum of $800 per month as and for temporary maintenance and support for the infant issue of the marriage” and by substituting the following: "The defendant is directed to pay to the plaintiff pendente lite the sum of $700 per month as and for temporary maintenance and $100 per month as and for support for the infant issue of the marriage.” As so modified, order affirmed, without costs or disbursements.
Special Term should have separately allocated the defendant’s monthly pendente lite payments between maintenance and child support (cf. Messina v Messina, 101 AD2d 856). The order appealed from has therefore been modified to the extent indicated.
Any inequity with respect to the amount of the pendente lite award, as alleged by the defendant, can be remedied by a speedy trial (see, Marcus v Marcus, 91 AD2d 991; Belfiglio v Belfiglio, 99 AD2d 462). Mangano, J. P., Gibbons, Weinstein, Fiber and Spatt, JJ., concur.